Citation Nr: 1114595	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-28 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for congestive heart failure.

3.  Entitlement to service connection for a renal disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for presbycusis. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Navy from October 1954 to February 1977.  Commendations and awards include a Vietnam Service Medal and a Vietnam Campaign Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In the rating decision in October 2006 the RO denied the claim of service connection for diabetes mellitus, type 2.  In December 2006, the Veteran filed a notice of disagreement to the denial of service connection for diabetes mellitus, type 2.  As the RO has not addressed the claim in a statement of the case, the matter must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999) (Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case).  

The Board is deferring action on the remaining claims until the claim of service connection is finally adjudicated.   









Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 19.29, furnish the Veteran a statement of the case on the claim of service connection for diabetes mellitus, type 2, to include as due to exposure to Agent Orange.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).   

Notify the Veteran that he must timely file a substantive appeal, following the issuance of the statement of the case, if he wishes to perfect an appeal of the claim to the Board. 

2.  After the above development is completed, if additional evidence is presented on the remaining claims, adjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


